                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

DAVID HERNANDEZ-CUEVAS,                        §
                                               §
       Petitioner,                             §
                                               §
v.                                             §            2:17-CV-226-D
                                               §            (2:15-CR-69-D(1))
                                               §
UNITED STATES OF AMERICA,                      §
                                               §
       Respondent.                             §

                                            ORDER

       On April 22, 2019 the United States Magistrate Judge entered findings and conclusions on

petitioner’s motion to withdraw his 28 U.S.C. § 2255 motion to vacate, set aside, or correct. The

magistrate judge recommends that petitioner’s motion be granted. No objections to the findings,

conclusions, and recommendation have been filed.

       After making an independent review of the pleadings, files, and records in this case, and the

findings, conclusions, and recommendation of the magistrate judge, the court concludes that the

findings and conclusions are correct. It is therefore ordered that the findings, conclusions, and

recommendation of the magistrate judge are adopted. Petitioner’s motion to withdraw is granted, and

his 28 U.S.C. § 2255 motion to vacate, set aside, or correct is dismissed without prejudice.

       SO ORDERED.

       May 30, 2019.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
